Citation Nr: 0735184	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  05-08 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran had exposure to loud noise in service.

2.  The veteran currently has bilateral hearing loss.

3.  There is an approximate balance of competent 
medical/audiological evidence on the question of whether the 
appellant's current bilateral hearing loss is attributable to 
his exposure to loud noise during his active military 
service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to Service Connection for Bilateral Hearing 
Loss

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  If a chronic disorder such as an organic 
disease of the nervous system is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2007).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2007).

The absence of documented hearing loss while in service is 
not fatal to a claim for service connection.  Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  When a veteran does 
not meet the regulatory requirements for a disability at 
separation, he can still establish service connection by 
submitting evidence that a current disability is causally 
related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-
160 (1993).

Under 38 C.F.R. § 3.385, for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.

In this case, the veteran contends that his hearing was 
damaged as a result of his service in the Army by the noise 
on the rifle range and infiltration course in basic training 
and by the noise of incoming mortar fire that he experienced 
in Vietnam.

Service medical records reveal no complaint, treatment, or 
diagnosis of hearing loss and upon examination at separation 
from service the veteran's hearing was found to be normal.

In an August 2003 VA outpatient audiology consultation note 
the veteran was found to have mild to severe hearing loss in 
the right ear and mild to moderate hearing loss in the left 
ear.  The veteran's maximum word recognition score was 68 
percent in the right ear and 96 percent in the left ear.  The 
audiologist stated that "[b]ased on patient report and 
degree/configuration of hearing loss, it is at least as 
likely as not that the patient's hearing loss occurred during 
military service."

In November 2003, the veteran was afforded a formal VA 
Compensation and Pension audiological evaluation, which 
revealed pure tone threshold levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
55
75
80
LEFT
30
25
30
60
70

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and of 60 percent in the left ear.

Subsequently, in February 2004 the VA examiner rendered an 
opinion, after reviewing the claims folder and service 
medical records, on whether the veteran's hearing loss was 
related to his period of service.  The examiner stated, based 
upon the lapse of time between the veteran's separation from 
service and the first indication of hearing loss in the 
claims file, that "I feel that the veteran's hearing loss is 
not due to his military exposure."

The veteran worked prior to and since active service as an 
assistant funeral home director and submitted two letters 
from co-workers in support of his claim.  Both co-workers 
stated that the veteran's hearing has been slowly and 
progressively worsening over the past several years.

The Board finds that the veteran was exposed to acoustic 
trauma in service as reported by the veteran's statements and 
confirmed by his recorded service as a heavy vehicle driver 
in Vietnam during the Vietnam War.

The Board further finds, in light of the results of the 
November 2003 VA Compensation and Pension audiological 
evaluation, that the veteran has a current bilateral hearing 
loss disability pursuant to 38 C.F.R. § 3.385.

The Board finds that there is medical evidence providing a 
nexus between the veteran's claimed in service acoustic 
trauma and his current bilateral hearing loss.  Although in 
February 2004 a VA examiner found that the veteran's hearing 
loss was not due to his military service, the evidence of 
record, including the August 2003 VA audiology consultation 
note linking the veteran's hearing loss to service, the co-
worker statements, and the lack of any post service loud 
noise exposure, the Board finds that the evidence in support 
of the veteran's claim is at least in relative equipoise with 
the evidence against it and, therefore, the veteran prevails.  
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Accordingly, service connection for 
bilateral hearing loss is warranted.

II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

In a statement dated May 2005 the veteran requested that his 
claim be amended to include a claim of entitlement to service 
connection for tinnitus.  In a rating decision dated 
September 2005 the RO denied service connection for tinnitus.  
Subsequently, in the VA Form 646 dated September 2005 the 
veteran's accredited representative expressed disagreement 
with the RO's denial of his claim for service connection for 
tinnitus as well as bilateral hearing loss.  The Board notes 
that this statement complies with regulatory provisions as a 
Notice of Disagreement.  See 38 C.F.R. § 20.201 (2007); see 
also Gallegos v. Gober, 14 Vet. App. 50 (2000) (an NOD need 
only consist of a writing that expresses disagreement with an 
RO decision).  To date, the RO has not issued the veteran a 
Statement of the Case (SOC) with respect to the claim for 
entitlement to service connection for tinnitus.  Under the 
circumstances, the Board has no discretion and is obliged to 
remand this issue to the RO for the issuance of an SOC.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland 
v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The RO must issue the veteran an SOC 
with respect to his claim seeking service 
connection for tinnitus, to include 
notification of the need to timely file a 
Substantive Appeal to perfect his appeal 
on this issue.  The RO should allow the 
appellant the requisite period of time 
for a response.

2.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


